BETTS, District Judge,
made the following order in the ease: Decree for libellant, and reference to the clerk of this court to ascertain at what time the libellant became cured of the injury received on board the brig Agenora (so far as the surgical operation upon his limbs and the healing of the limbs were concerned), and let a decree be entered that the libellant recover $3.00 per week from the 28th day of December. 1830, to that time, with his costs to be taxed. Decreed also, that $20.00 be paid for the expenses and counsel fee.